Citation Nr: 1025491	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  04-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for back disability. 

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for residuals of a mouth injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 2, 1974, to 
September 4, 1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2005, the Veteran testified at a videoconference hearing 
chaired by the undersigned.  A transcript of the proceeding is of 
record.

The Board remanded the claim in March 2006 for further 
development and consideration. 

The issues of whether new and material evidence has been received 
to reopen claims for service connection for back disability and 
residuals of a mouth injury are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no independent verification of a noncombat stressor in 
service, including near drowning; the preponderance of the 
evidence shows that an acquired psychiatric disorder was not 
incurred in or aggravated by service.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding the PTSD claim, the RO provided the appellant pre-
adjudication notice by letter dated in September 2003.  The RO 
also provided subsequent notifications which collectively 
provided the notice contemplated by 38 U.S.C.A. § 5103(a). 



The notifications substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

While the notifications did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1110.

Where a veteran has served for 90 days or more during a period of 
war, and either arthritis or a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  As the Veteran did not serve for a 
period of 90 days from August 2, 1974, to September 4, 1974, this 
presumption does not apply.  

The Veteran contends that he suffers from PTSD due to almost 
drowning during basic training.  He noted that was he repeatedly 
placed under water and abused by drill instructors during swim 
class and he has had nightmares since then.  His wife noted that 
he has had nightmares of drowning since separation from service.  

The Veteran's service records note he was discharged from the 
service due to his failure to successfully adapt to recruit 
training.  The Veteran was unable to learn assigned tasks and was 
unable to learn to swim.  It was also noted that the Veteran's 
maladaptation was not the product of a mental illness but was due 
to a character and behavior disorder. 

A federal bureau of prisons forensic evaluation note dated in 
February 1997 diagnosed dysthymic disorder, polysubstance abuse; 
personality disorder, not otherwise specified, with schizotypical 
features was to be ruled out.  

A federal bureau of prisons clinic note dated in January 1999 is 
of record.  The diagnosis was psychosis.  

A federal bureau of prisons telepsychiatry note dated in March 
2000 is of record.  The Veteran was diagnosed with PTSD.  The 
Veteran stated that his main symptom of concern was flashbacks of 
a fire.  

A March 2000 federal correctional institution consultation report 
diagnosed rule out PTSD.  The Veteran noted that he was having 
flashbacks of being shot when he was in Special Forces.  

In September 2003 and November 2003, a federal correctional 
institution medical reports diagnosed PTSD due to a near drowning 
experience in service.  

In March 2004, a federal correctional institution consultation 
report diagnosed PTSD.  The Veteran had continued nightmares, 
flashbacks, and preoccupation with combat.  

A Columbia Neuropsychology Services report dated in December 2004 
is of record.  The Veteran's chief complaint is, "I get 
disturbed a lot."  He has had this kind of problem since 1974 
due to a near drowning experience in service.  The Axis I 
diagnoses were psychosis, not otherwise specified; and 
polysubstance dependence.  The Axis II diagnosis was 
schizotypical personality.  The Axis III diagnosis was 
hypertension  The Axis IV psychosocial stressor was extensive 
criminal justice history.  The Axis V Global Assessment of 
Functioning Scale (GAF) was 52.  The psychologist stated that the 

claimant's cognitive distortions make it 
difficult to accept that his reports are 
reliable.  The claim of traumatic near 
drowning as the source of his emotional, 
psychological and mental disorder cannot be 
substantiated by his reports, and the link 
between that reported experience and 
current and recent behavioral problems is 
not clear.  He may be engaging in 
exaggeration of thinking and memory 
problems.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); credible supporting 
evidence that the claimed in-service stressors actually occurred; 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is a current diagnosis of PTSD, the sufficiency of the 
claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 
144.  Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f). And credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official records.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Whether a 
veteran has submitted sufficient corroborative evidence of 
claimed in-service stressors is a factual determination.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The alleged stressor is not combat related.  The Veteran's lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of an alleged stressor.  Instead, the record must 
contain other objective information that corroborates his 
testimony or statements.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There is no indication in the record, besides the Veteran's and 
his spouse's assertions, that would support his claim.  In 
September  2003, the Veteran was informed of the general evidence 
needed to support a claim regarding service connection for PTSD 
based on inservice assault.  Specifically, he was requested to 
provide detailed information regarding the near drowning 
experience.  It should be noted that asking him to provide this 
level of detail and information does not present an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran did not respond with sufficient information 
to conduct a search for pertinent records.  Hence, the Veteran 
has not alleged with specificity a valid in-service stressor 
capable of corroboration to support a diagnosis of PTSD in this 
case.

Finally, service connection for an acquired psychiatric disorder 
is not warranted.  The service treatment records are silent for 
any reference to psychiatric disability or to a near drowning 
experience.  Although the Veteran is competent to report a near 
drowning experience, in this case his account lacks credibility, 
given that the record shows he settled on this purported 
experience only after first reporting several others through the 
years he believed caused his psychiatric distress.  His shifting 
account of traumatizing experiences in service undermines his 
current assertion concerning a near drowning event.  Moreover, 
there is no evidence of psychiatric disability until years after 
service.  Nor is there competent evidence linking a psychiatric 
disorder to service.  Although the Veteran is competent to 
comment on his symptoms, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
opinion on a matter as complex as the etiology of his acquired 
psychiatric disorder and his views are of no probative value.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Compare Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding 
a decision in which the United States Court of Appeals for 
Veterans Claims categorically held in a service connection case 
that "a valid medical opinion was required to establish nexus, 
and that [a lay person] was 'not competent' to provide testimony 
as to nexus because [that individual] was a layperson.") 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.  


REMAND

Regarding the petitions to reopen, shortly following the Board's 
remand in March 2006, the United States Court of Appeals for 
Veterans Claims (Court) imposed additional notice requirements on 
VA in such claims to reopen.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held, inter alia, that VA must not only 
notify the Veteran of the information and evidence necessary to 
substantiate the underlying claim for service connection, but 
must also adequately inform him of the basis for the prior denial 
of his claim.  In this case, the Veteran was provided with notice 
in April 2003, March 2006, October 2006, and August 2008, none of 
which advised him of the basis for the prior final denial of his 
claims.  Therefore, the Veteran has not been provided with 
adequate 38 U.S.C.A. § 5103(a) notice as interpreted by the Court 
in Kent.

In light of the above, the Board finds that further development 
is required prior to adjudication of the claims to reopen.  
Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The AMC/RO should send the veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) as to the claims to reopen the 
issues of service connection for back 
disability and for residuals of a mouth 
injury.  The letter must explain, in the 
context of a claim to reopen, what evidence 
is necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient in 
the previous denial of service connection, 
and the letter must specifically inform the 
Veteran of the basis for the prior final 
denial of both claims.  Kent.  The letter 
must specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
AMC/RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession that 
pertains to his claim.
 
2.  Thereafter, the AMC/RO should then 
prepare a new rating decision and 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted in full the AMC/RO must 
issue a supplemental statement of the case 
and provide the Veteran and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the AMC/RO.  The Veteran and his representative 
have the right to submit additional evidence and argument on the 
matters the Board has remanded to the AMC/RO.  Kutscherousky v. 
West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009). 


 
____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


